Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                      No. 04-15-00362-CV

                                        Javan P. SMITH,
                                            Appellant

                                                v.

                             DC CIVIL CONSTRUCTION, LLC,
                                        Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2015-CV-01978
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
         Appellant, who is pro se in this appeal, filed a notice stating that he is in bankruptcy.
Accordingly, On June 8, 2016, this court issued an order (1) stating this appeal and all time
periods were stayed from the date the bankruptcy petition was filed, (2) abating the appeal, and
(3) stating that, for administrative purposes, the appeal would be treated as a closed case, unless
and until it is reinstated in accordance with Rule 8.3 of the Texas Rules of Appellate Procedure.

        On September 22, 2016, appellee filed a Notice of Order Granting Motion for Relief from
Automatic Stay and Request for Dismissal. Attached to the notice is a copy of a bankruptcy
court order that decrees “the automatic stay is hereby lifted permitting [appellee] to proceed with
the Appeal in Cause No. 04-15-362-CV pending in the 4th Court of Appeals, San Antonio,
Texas.” The bankruptcy court’s order also stated that this court “is allowed to entertain all
Motions, Briefs and make rulings to bring the appeal to its final conclusion as it relates to the
issues involved in the forcible entry and detainer matter, but expressly excludes any
determination regarding the ownership of the real property subject to that forcible entry and
detainer.”

       Although appellee did not file a proper motion to reinstate under Texas Rule of Appellate
Procedure 8.3(a), in accordance with the above language contained in the bankruptcy order, we
hereby REINSTATE this appeal on this court’s docket.

      In its Notice of Order Granting Motion for Relief from Automatic Stay and Request for
Dismissal, appellee asks this court to dismiss this appeal for want of prosecution. Appellee
provides no explanation for why dismissal for want of prosecution is appropriate at this time,
except to refer to a prior order of this court in which we ordered appellant to file his brief by a
date certain or the appeal would be dismissed for want of prosecution. Shortly after we issued
this order, however, appellant filed his notice of bankruptcy and we abated the appeal.

       If appellant wishes to file a response to appellee’s request for a dismissal, he must do
so no later than October 17, 2016. If appellant does not file a response by October 17, 2016,
this court will rule on appellee’s motion to dismiss without the benefit of a response from
appellant.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court